UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6910



RICHARD WADE KENDRICK,

                                             Plaintiff - Appellant,

          versus


M.E. GILLUHUGH; BRUCE DINGER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-97-363-R)


Submitted:   November 18, 1997            Decided:   January 9, 1998


Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Wade Kendrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1997). We have reviewed the record

and the district court's opinion and find that this appeal is

frivolous. Accordingly, we affirm on the reasoning of the district
court. Kendrick v. Gilluhugh, No. CA-97-363-R (W.D. Va. June 20,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2